Citation Nr: 1827722	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-40 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for cyst of the liver.

2.  Entitlement to service connection for cyst of the right kidney.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

The issues of entitlement to service connection for cyst of the liver, cyst of the right kidney and cyst of the pancreas were remanded in April 2015 and January 2017 for additional development.  After the January 2017 remand, the RO granted service connection for pancreatitis (claimed as cyst of the pancreas).  As this was a grant of the full benefit sought, the issue of service connection for cyst of the pancreas is no longer before the Board.  The Board does however note that the Veteran submitted a timely notice of disagreement in April 2018 with the RO's March 2018 rating decision, which granted service connection for pancreatitis claimed as cyst of the pancreas but combined it with his service-connected disability of intestinal resection, ileum with adhesions.  As this matter is shown in VA's internal processing system as having been acknowledged by the RO, the Board will not take any action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has cyst of the liver due to a disease or injury in service, to include a gunshot wound to the abdomen.

2.  The preponderance of the evidence is against finding that the Veteran has cyst of the right kidney due to a disease or injury in service, to include a gunshot wound to the abdomen.



CONCLUSIONS OF LAW

1.  The criteria for service connection for cyst of the liver have not been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for cyst of the right kidney have not been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for cyst of the liver and cyst of the right kidney as a result of his active duty service, to include a gunshot wound to the abdomen in 1953.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service treatment records (STRs) indicate that in May 1953 the Veteran was treated for a wound from a missile, shell fragment penetrating the pelvis, bladder, small intestine, left calf, penis and both legs.

Post-service medical records reveal that an April 2008 computerized tomography (CT) scan noted cysts of the Veteran's liver and right kidney.  The liver cyst was noted to be too small to characterize.  The right kidney cyst was concerning for renal cell carcinoma.

The Veteran was afforded VA examination in May 2010.  The examiner diagnosed the Veteran with "incidental" kidney cysts, which he opined were less likely than not secondary to his gunshot wound to the abdomen during active service.

The Veteran's March 2011 statement asserts that the May 2010 VA examination was inadequate because it contained inaccurate or erroneous information, and the VA examiner's conclusions were based upon "conjecture."  The Board agreed with the Veteran, noting that the May 2010 VA examination and opinion were of little probative value because the examiner did not explain the reasons for his conclusions.  In April 2015, the Board remanded the appeal for an addendum opinion that considered all lay and medical evidence of record.

The RO submitted the claims file to the May 2010 VA examiner for review and in August 2016, the examiner rendered the opinion that it was less likely than not that the Veteran's claimed liver and kidney cysts were related to military service.  In support, the examiner provided that there was no documentation of chronicity since service nearly 60 years ago.  In a January 2017 remand, the Board noted that although the August 2016 examiner listed the medical evidence that was considered, there was no further discussion or analysis provided.

In May 2017, the claims file was resubmitted to the examiner to provide a properly supported addendum opinion.  The examiner noted that the Veteran's liver cysts were less likely than not incurred in or caused by his abdominal injury suffered during his military service.  The examiner explained that while liver cysts have been noted on abdominal imaging for over 20 years, they are not considered to be symptomatic, and there is no mention that they are growing on serial imaging.  He provided that there is no way to know when these cysts originated, and there is little data in the medical literature supporting an association between abdominal trauma and the development of liver cysts to suggest that the Veteran's abdominal injury in 1953 (which seemed to involve mostly the lower quadrants of the abdomen and thighs based on the location of scars not near the liver) caused the onset of these cysts.  

The May 2017 addendum opinion also indicated that the Veteran's kidney cysts were less likely than not incurred in or caused by his abdominal trauma due to his military service.  The examiner noted that while renal cysts have been noted on abdominal imaging since at least 2012, the Veteran had a "normal" IV pyelogram in 1968, which makes it unlikely that these lesions were present at that time, as would be expected if these lesions were caused by his traumatic injury in 1953.  Further, the examiner stated that there is little data in the medical literature supporting an association between abdominal trauma and the development of kidney cysts to suggest that his abdominal injury in 1953 caused the onset of these cysts.

The Veteran's contentions alone that his current cysts of the liver and right kidney are due to gunshot wounds he incurred during service, are insufficient to establish such a connection.  Although the Veteran is competent to report on experiencing gunshot wounds to the abdomen, the negative medical opinion is of more probative weight as it pertains to the question of nexus, which in this case is an inherently medical question.  The opinion indicated that the gunshot wounds the Veteran incurred in service were associated mostly with the lower quadrants of his abdomen and thighs based on the location of scars, and not near the liver; and the current cysts to the right kidney were not represented by his 1968 IV pyelogram, which would be expected if these lesions were caused by his 1953 in-service injury to his abdomen.   

The May 2017 addendum opinion provided a clear explanation as to why the Veteran's current cysts of the liver and right kidney are not related to his period of service, specifically experiencing gunshot wounds to the abdomen in service, based on post-service medical history and the nature of the current disability itself.  The causes of liver and kidney cysts involve complex medical questions, and as a lay person, the Veteran's opinions as to those causes do not constitute competent medical evidence.  38 C.F.R. § 3.159(a) (2017).  The Board also notes that there is no evidence of liver and kidney cysts within the Veteran's first post-service year.

The Board relies on the May 2017 VA addendum medical opinion, which is the most probative evidence of record, and finds that the preponderance of the evidence is against the Veteran's claims for service connection for cyst of the liver and cyst of the right kidney; therefore, the benefit of the doubt provision does not apply.


ORDER

Service connection for cyst of the liver is denied.

Service connection for cyst of the right kidney is denied. 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


